DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   07/28/2022. 
Claims 1, 11, 16, and 23 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 11, 16, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of MacDonald teaches allowing a user to select the role and audio lines they want to insert, using a user interface and menus for the user to make different selections regarding role replacements, processing a request to replace a voice and determining which audio lines will be replaced, replacing the audio lines, and returning the new audio file to the user. However, MacDonald does not teach determining time frame information of a to-be-replaced audio segment, replacing the to-be-replaced audio segment with the to-be-dubbed audio segment based on the time frame information, or that interactions with the user interface include a right-click trigger or a pop-up window showing a list.
Rossano teaches analyzing text from a sound track to identify lines of text where the text is a sentence and also recognizing the length of gaps and words, identifying the exact speech beginning timing and speed of the sound segment in the original audio, and a dubbing unit speaking the dubbed speech audio to comply with the timing of the original audio. However, Rossano does not teach the averaging of two start times of the same audio segment, where the start times are determined using different methods, in order to determine a final start time of the audio segment, and further does not teach that interactions with the user interface include a right-click trigger or a pop-up window showing a list.
Neven teaches that an application window has a user interface where the user may right click the mouse over a media target to cause a pop-up menu with a list of options to be invoked. However, Neven does not teach the averaging of two start times of the same audio segment, where the start times are determined using different methods, in order to determine a final start time of the audio segment.
None of prior art, either alone or in combination, teaches or makes obvious the averaging of two start times of the same audio segment, where the start times are determined using different methods, in order to determine a final start time of the audio segment. Therefore, none of the cited prior art either alone or in combination, teaches or makes obvious the combination of limitations as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474. The examiner can normally be reached 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
08/04/2022